Case 1:20-mc-00212-AJN Document 31-21 Filed 06/26/20 Page 1 of 2




              Exhibit 21
      Case 1:20-mc-00212-AJN Document 31-21 Filed 06/26/20 Page 2 of 2




                                       D: +44 20 7614 2364
                                        jbrady@cgsh.com




Our ref: JK/JB/NT/28205-202

24 March 2020

Asserson Law Offices
38 Wigmore Street
London W1U 2RU                                                                     By email


Dear Sir or Madam,

Vale S.A. and others v (1) Benjamin Steinmetz, (2) Dag Lars Cramer, (3) Marcus
Struik, (4) Asher Avidan, (5) Joseph Tchelet, (6) David Clark, (7) Balda Foundation and
(8) NYSCO Management Corporation (Claim No. CL-2019-000723)

Dear Sir or Madam,

We refer to your letter of 27 February 2020 and to your email of 19 March 2020 received at
13:31.

We explained in our letter of 12 February 2020 that your proposed consent order is not
necessary.

We have confirmed that Vale S.A. does not object to your client (or any of the Defendants)
relying on the Arbitration Documents in these Proceedings and it should be a straightforward
matter for your client to obtain consent from the Joint Administrators of BSGR. It was
necessary for our clients to obtain the court’s permission because the order was sought ex
parte and it was therefore not possible to obtain consent beforehand. Further, as we assume
you are aware, we understand that Nysco and Balda have obtained access to the Arbitration
Documents from the Joint Administrators.

Your questions regarding the storage of the Arbitration Documents are not relevant. Your
client is not entitled to production of these documents.

Yours faithfully,



Cleary Gottlieb Steen & Hamilton LLP
